           Case 2:15-cv-00196-APG-EJY Document 90 Filed 11/02/20 Page 1 of 4




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 NATIONSTAR MORTGAGE, LLC,                                Case No.: 2:15-cv-00196-APG-EJY

 4          Plaintiff                                   Order (1) Granting Nationstar’s Motion
                                                         for Summary Judgment, (2) Denying
 5 v.                                                   Trust’s Motion for Summary Judgment,
                                                          (3) Dismissing as Moot Nationstar’s
 6 CLUB ALIANTE HOMEOWNERS                             Damages Claims Against Club Aliante and
   ASSOCIATION, et al.,                                   NAS, and (4) Denying as Moot Club
 7                                                       Aliante’s Motions to Dismiss and for
        Defendants                                                Summary Judgment
 8
                                                                 [ECF Nos. 62, 74, 75, 76]
 9

10         Plaintiff Nationstar Mortgage, LLC sues to determine whether a deed of trust still

11 encumbers property located at 7505 Java Sparrow Street in North Las Vegas following a non-

12 judicial foreclosure sale conducted by a homeowners association (HOA), defendant Club Aliante

13 Homeowners Association (Club Aliante). Nationstar seeks a declaration that the HOA sale did

14 not extinguish the deed of trust and it asserts alternative damages claims against Club Aliante

15 and Club Aliante’s foreclosure agent, defendant Nevada Association Services, Inc. (NAS). Club

16 Aliante took title to the property at the foreclosure sale and later quitclaimed it to defendant 7505

17 Java Sparrow Trust (Trust), which is the current property owner.

18         Nationstar, Trust, and Club Aliante move for summary judgment on a variety of grounds.

19 The parties are familiar with the facts so I will not repeat them here except where necessary to

20 resolve the motion. I deny Trust’s motion and grant Nationstar’s motion because no genuine

21 dispute remains that tender was excused due to NAS’s known policy of rejecting payments of the

22 superpriority amount. Because the HOA sale did not extinguish the deed of trust, I dismiss as

23
           Case 2:15-cv-00196-APG-EJY Document 90 Filed 11/02/20 Page 2 of 4




 1 moot Nationstar’s damages claims against Club Aliante and NAS, and I deny as moot Club

 2 Aliante’s motions to dismiss and for summary judgment.

 3 I. ANALYSIS

 4         Summary judgment is appropriate if the movant shows “there is no genuine dispute as to

 5 any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 6 56(a), (c). A fact is material if it “might affect the outcome of the suit under the governing law.”

 7 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if “the evidence

 8 is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

 9         The party seeking summary judgment bears the initial burden of informing the court of

10 the basis for its motion and identifying those portions of the record that demonstrate the absence

11 of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The

12 burden then shifts to the non-moving party to set forth specific facts demonstrating there is a

13 genuine issue of material fact for trial. Fairbank v. Wunderman Cato Johnson, 212 F.3d 528, 531

14 (9th Cir. 2000); Sonner v. Schwabe N. Am., Inc., 911 F.3d 989, 992 (9th Cir. 2018) (“To defeat

15 summary judgment, the nonmoving party must produce evidence of a genuine dispute of material

16 fact that could satisfy its burden at trial.”). I view the evidence and reasonable inferences in the

17 light most favorable to the non-moving party. James River Ins. Co. v. Hebert Schenk, P.C., 523

18 F.3d 915, 920 (9th Cir. 2008).

19         The Supreme Court of Nevada recently held that tender is excused if the HOA’s agent

20 “had a known policy of rejecting any payment for less than the full lien amount . . . .” 7510 Perla

21 Del Mar Ave Trust v. Bank of Am., N.A. (Perla), 458 P.3d 348, 351 (Nev. 2020) (en banc).

22 Excuse of tender, like tender itself, cures the default of the superpriority portion of the lien by

23 operation of law. Id. at 350 n.1.



                                                      2
           Case 2:15-cv-00196-APG-EJY Document 90 Filed 11/02/20 Page 3 of 4




 1         In this case, there is no genuine dispute that at the time of this sale, NAS had a policy that

 2 it would not accept a check for only nine months of assessments that was accompanied by a

 3 letter containing conditional language. There also is no genuine dispute that Bank of America,

 4 who was the loan servicer during the time the HOA was conducting its foreclosure proceedings

 5 in this case, knew about this policy through communications its agent had with NAS. See, e.g.,

 6 ECF Nos. 74-9 at 6, 20-23, 44-55, 59-60, 76-77; 74-11 at 10-16, 20, 24; 74-12 at 9; 74-13 at 7-8;

 7 74-14; see also Strohecker v. Mut. Bldg. & Loan Ass’n of Las Vegas, 34 P.2d 1076, 1077 (Nev.

 8 1934) (stating that under Nevada law, an agent’s knowledge obtained while the agent was acting

 9 in the course and scope of employment and authority is imputed to the principal). “As a result,

10 [Bank of America] was excused from making a formal tender in this instance because, pursuant

11 to NAS’s known policy, even if the Bank had tendered a check for the superpriority portion of

12 the lien, NAS would have rejected it.” Perla, 458 P.3d at 352. Consequently, Bank of America

13 “preserved its interest in the property such that [Trust] purchased the property subject to the

14 Bank’s first deed of trust.” Id.

15         Because the HOA sale did not extinguish the deed of trust, I grant Nationstar’s motion for

16 summary judgment against Trust and deny Trust’s motion. I dismiss as moot Nationstar’s

17 alternative damages claims against Club Aliante and NAS, and I deny as moot Club Aliante’s

18 motions to dismiss and for summary judgment.

19 II. CONCLUSION

20         I THEREFORE ORDER that defendant 7505 Java Sparrow Trust’s motion for summary

21 judgment (ECF No. 75) is DENIED.

22         I FURTHER ORDER that plaintiff Nationstar Mortgage, LLC’s motion for summary

23 judgment (ECF No. 74) is GRANTED. The clerk of court is instructed to enter judgment in



                                                     3
           Case 2:15-cv-00196-APG-EJY Document 90 Filed 11/02/20 Page 4 of 4




 1 favor of plaintiff Nationstar Mortgage, LLC and against defendant 7505 Java Sparrow Trust as

 2 follows: It is hereby declared that the non-judicial foreclosure sale conducted by Club Aliante

 3 Homeowners Association on October 7, 2011 did not extinguish the deed of trust and the

 4 property located at 7505 Java Sparrow Street in North Las Vegas, Nevada remains subject to the

 5 deed of trust.

 6         I FURTHER ORDER that plaintiff Nationstar Mortgage, LLC’s alternative damages

 7 claims against defendants Club Aliante Homeowners Association and Nevada Association

 8 Services, Inc. are DISMISSED as moot.

 9         I FURTHER ORDER that defendant Club Aliante Homeowners Association’s motions to

10 dismiss and for summary judgment (ECF Nos. 62, 76) are DENIED as moot.

11         I FURTHER ORDER the clerk of court to enter judgment consistent with this order and

12 to close this case.

13         DATED this 2nd day of November, 2020.

14

15
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23



                                                    4
